DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Internet Authorization
According to MPEP Chapter 502.03, “Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122… USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.” Examiner strongly encourages Applicant to file this authorization, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, in the next reply if he/she has not already done so, in order to avoid delays which might help Examiner in the future to collaborate with the Applicant and expedite prosecution.
Examiner Note
Examiner recommends including in the claims more details of the video analysis. Video analysis could encompass a broad spectrum of things, such as simply checking the length of a video.  Examiner also recommends limiting the video analysis to being performed by a computer, instead of what now could be performed by a human, at least in claim 1. Making these limitations to the video analysis may help in overcoming the below rejection under 35 USC § 101. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without “significantly more.” Claims 1-21 are directed to performing video analysis to determine flagged transactions and in response transmitting a signal to capture a transaction, which is considered an abstract idea.  Further, the claim(s) as a whole, when examined on a limitation-by-limitation basis and in ordered combination do not include an inventive concept.

Step 1 – Statutory Categories
	As indicated in the preamble of the claims, the examiner finds the claim is directed to a process, machine, or article of manufacture.
Step 2A – Prong One - Abstract Idea Analysis
Exemplary claim 1 recites the following abstract concepts, in italics below, which are found to include an “abstract idea”: 
 A method comprising: 
receiving video data associated with a first transaction from a first video device, the first video device corresponding to a first location; 
performing video analysis of the first transaction; 
determining if the video analysis results in the first transaction is substantially outside a predetermined range;
flagging the first transaction if it is determined that the first transaction is substantially outside the predetermined range; 
receiving subsequent video data associated with a second transaction from the first video device; 
performing video analysis of the second transaction; 
determining if the second transaction corresponds to the flagged first transaction; and 
transmitting a signal to a second video device to capture the second transaction, the second video device corresponding to a second location and the first and second video devices coordinated to provide alternative views of the second transaction.

The claim features in italics above as drafted, under its broadest reasonable interpretation, are mental processes and certain methods of organizing human activity performed by generic computer components. That is, other than reciting “a first video device,” and “a second device” nothing in the claim element precludes the step from practically being performed in the mind or a method of organized human activity. For example, but for the “first video device” and “second device” language, “receiving video data associated with a first transaction…”, “receiving subsequent video data associated with a second transaction…” and “transmitting a signal… to capture the second transaction… coordinated to provide alternative views of the second transaction” in the context of this claim encompasses certain methods of organizing human activity. If the claim limitations, under its broadest reasonable interpretation, covers fundamental economic practice, commercial or legal interaction or managing personal behavior or relationships or interactions between people but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas. Further, “performing video analysis of the first transaction”, “determining if the video analysis results in the first transaction is substantially outside a predetermined range”, “flagging the first transaction if it is determined that the first transaction is substantially outside the predetermined range”, “performing video analysis of the second transaction” and “determining if the second transaction corresponds to the flagged first transaction” in the context of this claim encompasses mental processes. If the claim limitations, under its broadest reasonable interpretation, covers steps that could be performed in the human mind including an observation, evaluation, judgement of opinion but for the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A – Prong Two - Abstract Idea Analysis
This judicial exception is not integrated into a practical application. In particular, the claim only recites 2 additional element – a first and second video device.  The first and second video device is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B - Significantly More Analysis
 	“[A]fter determining that a claim is directed to a judicial exception, ‘we then ask, [w]hat else is there in the claims before us?’”  MPEP 2106.05 (emphasis in MPEP) citing Mayo, 566 U.S. at 78.  “What is needed is an inventive concept in the non-abstract application realm.”  SAP Inc. v. InvestPic, LLV, Appeal No. 2017-2081 (Fed. Cir. 2018).  For step two, the examiner must “determine whether the claims do significantly more than simply describe [the] abstract method” and thus transform the abstract idea into patent-eligible subject matter.  Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. 2014).
	A primary consideration when determining whether a claim recites “significantly more” than abstract idea is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry.  See MPEP 2106.05(d).  “If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility.”  Id.      
 	The Federal Circuit has held that “[w]hether something is well-understood, routine, and conventional to a skilled artisan at the time of the patent is a factual determination.” Bahr, Robert (April 19, 2018).  Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) citing Berkheimer at 1369.  “As set forth in MPEP 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry.  This memo[] clarifies that such a conclusion must be based upon a factual determination that is supported as discussed in section III [of the memo].”  Berkheimer Memo at 3 (emphasis in memo).
Generally, “[i]f a patent uses generic computer components to implement an invention, it fails to recite an inventive concept under Alice step two.”  West View Research v. Audi, CAFC Appeal Nos. 2016-1947-51 (Fed. Cir. 04/19/2017) citing Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (explaining that “generic computer components such as an ‘interface,’ ‘network,’ and ‘database’ . . . do not satisfy the inventive concept requirement”; but see Bascom (finding that an inventive concept may be found in the non-conventional and non-generic arrangement of the generic computer components, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user).  
 	In accordance with the above guidance, the examiner has searched the claim(s) to determine whether there are any “additional elements” in the claims that constitute “inventive concept,” thereby rendering the claims eligible for patenting even if they are directed to an abstract idea.  Alice, 134 S. Ct. 2347 (2014).  Those “additional features” must be more than “well understood, routine, conventional activity.”  See Alice.  To note, “under the Mayo/Alice framework, a claim directed to a newly discovered . . . abstract idea[] cannot rely on the novelty of that discovery for the inventive concept necessary for patent eligibility.”  Genetic Techs. Ltd v. Merial LLC, 818 F.3d 1369, 1376 (Fed. Cir. 2016); Diamond v. Diehr, 450 U.S. 175, 188-89 (1981).
 	As an example, the Federal Circuit has indicated that “inventive concept” can be found where the claims indicate the technological steps that are undertaken to overcome the stated problem(s) identified in Applicant’s originally-filed Specification.  See Trading Techs. Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017); but see IV v. Erie Indemnity, No. 2016-1128 (Fed. Cir. March 7, 2017)(“The claims are not focused on how usage of the XML tags alters the database in a way that leads to an improvement in technology of computer databases, as in Enfish.”)(emphasis in original) and IV. v. Capital One, Nos. 2016-1077 (Fed. Cir. March 7, 2017)(“Indeed, the claim language here provides only a result-oriented solution, with insufficient detail for how a computer accomplishes it.  Our law demands more.  See Elec. Power Grp., 830 F.3d 1356 (Fed. Cir. 2016) (cautioning against claims ‘so result focused, so functional, as to effectively cover any solution to an identified problem.’)”).  Furthermore, “[a]bstraction is avoided or overcome when a proposed new application or computer-implemented function is not simply the generalized use of a computer as a tool to conduct a known or obvious process, but instead is an improvement to the capability of the system as a whole.”  Trading Techs. Int’l, Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017) (emphasis added).  
 	In the search for inventive concept, the Berkheimer Memo describes “an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
	1.	A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	2.	A citation to one or more of the court decisions discussed in the MPEP as noting the well-understood, routine, conventional nature of the additional element(s).
	3.	A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	4.	A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  
See Berkheimer Memo at 3-4.
 	Accordingly, the examiner refers to the following generically-recited computer elements with their associated functions (and associated factual finding(s)), which are considered, individually and in combination, to be routine, conventional, and well-understood:
a first and second video device;
a point of sale; and
one or more processors.
 As set forth in MPEP § 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry. The Berkhiemer memo clarifies that such a conclusion must be based upon a factual determination that is supported as discussed in section III the memo.  As seen in ¶¶ 0003 and 0024, the elements are viewed to be well-understood, routine and conventional. 
In sum, the examiner finds that the claims "are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.”  In re TLI Communications LLC, No. 2015-1372 (May 17, 2016).  Similar to the claims in SAP v. InvestPic, “[t]he claims here are ineligible because their innovation is an innovation in ineligible subject matter.” Appeal No. 2017-2081 (Fed. Cir. 2018).  In other words, “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm.”  Id.  Accordingly, when considered individually and in ordered combination, the examiner finds the claims to be directed to in-eligible subject matter.   

	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2012/0127316 A1 to Kundu et al. (“Kundu”) in view of United States Patent 5,666,157 to Aviv (“Aviv”) and United States Patent Application Publication No. 2005/0177859 A1 to Valentino, III et al. (“Valentino”).
As per claims 1, 8 and 15, the claimed subject matter that is met by Kundu includes:
a method comprising (Kundu: ¶¶ 0014-0017 “the system disclosed herein includes methods and apparatus for detecting a transaction outcome such as suspicious activity related to a transaction (e.g., purchase, refund, void, etc.) of items by a customer at a transaction terminal”): 
receiving video data associated with a first transaction from a first video device, the first video device corresponding to a first location (Kundu: ¶¶ 0014-0017 “The system obtains video data associated with a transaction area.  The video data may be obtained, for example, from an 
elevated camera focused on a cash register check out or other transaction area in a supermarket or other retail establishment.”); 
performing video analysis of the first transaction (Kundu: ¶¶ 0014-0017 “The system applies an automated machine video analysis algorithm that is disclosed as part of the system to analyze at least a portion of the video data to obtain at least one video parameter concerning at least a portion of a transaction associated with the transaction area.”); 
determining if the video analysis results in the first transaction is substantially outside a predetermined range (Kundu: ¶¶ 0014-0017, 0059, 0062-0063 “the transaction monitor 32 can assign a suspicion level to the segment of video 328.  The suspicion level indicates a level of suspicion produced from automated video analysis of video data in comparison to transaction data.  The transaction monitor 32 can adjust a suspicion level associated with the transaction outcome based on many factors.  Examples include: An amount of difference between the transaction count and the video count.  For example, out of 20 detected items, if 10 are not transacted by the operator, then the suspicion level is much higher than if only 1 of 20  items was not transacted”, 0118 and 0136); 
flagging the first transaction if it is determined that the first transaction is substantially outside the predetermined range (Kundu: ¶¶ 0014-0017, 0059 “If the counts do match, then the transaction monitor 32 can flag the transaction as non-suspicious as in step (16).  If the counts do not match, then the transaction monitor 32 flags the transaction as suspicious (e.g. 
potentially fraudulent) in step 18”, 0062-0063, 0118 and 0136). 
Kundu fails to specifically teach receiving subsequent video data associated with a second transaction from the first video device; performing video analysis of the second transaction; determining if the second transaction corresponds to the flagged first transaction; and transmitting a signal to a second video device to capture the second transaction, the second video device corresponding to a second location and the first and second video devices coordinated to provide alternative views of the second transaction. The Examiner provides Aviv to teach and disclose this claimed feature.
The claimed subject matter that is met by Aviv includes:
receiving video data associated with a first transaction from a first video device, the first video device corresponding to a first location (Aviv: column 7, lines 55-63 and column 9, lines 34-58 “The files of physical criminal acts, which involve body parts movements such as hands, arms, elbows, shoulder, head, torso, legs, and feet we obtained, a priority, by experiments and simulations of physical criminal acts gathered from "dramas" that are enacted by professional actors, the data gathered from experienced muggers who have been caught by the police as well as victims who have reported details of their experiences will help the actors perform accurately.  Video of their motions involved in these simulated acts will be stored in digitized form and files prepared for each of the body parts involved, in the simulated physical criminal acts… The applications of the present invention include stationary facilities: banks and ATMs… stores, shopping malls, restaurants, convenience stores, bars, coffee shops, gasoline stations, highway rest stops”)
receiving subsequent video data associated with a second transaction from the first video device (Aviv: column 3, lines 40-54 “sampling the movements of an individual located within said field of view using said video camera to generate a video signal” and column 7, line 55 through column 8, line 18); 
performing video analysis of the second transaction (Aviv: column 3, lines 40-54 “electronically comparing said video signal of said with known characteristics of movements that are indicative of individuals having a criminal intent” and column 7, line 55 through column 8, line 18); 
determining if the second transaction corresponds to the flagged first transaction (Aviv: column 3, lines 40-54 “determining the level of criminal intent of said individual” and column 7, line 55 through column 8, line 18); and 
transmitting a signal to a second video device to capture the second transaction, the second video device corresponding to a second location and the first and second video devices coordinated to provide alternative views of the second transaction (Aviv: column 3, lines 40-54 “generating a signal indicating a predetermined level of criminal intent is present as determined by said determining step” and column 7, line 55 through column 8, line 18 “If a comparison is made positive with one or more of the signature video signals, an output "alert" signal is sent from the comparison means 14 to a controller 18.  The controller 18 controls the operation of a secondary, high resolution picture input means (video camera) 20 and a conventional monitor 22 and video recorder 24”). 
Kundu teaches a system and method for detecting suspicious activity using video analysis. Aviv teaches a comparable system and method for detecting suspicious activity using video analysis that was improved in the same way as the claimed invention. Aviv offers the embodiment of receiving subsequent video data associated with a second transaction from the first video device; performing video analysis of the second transaction; determining if the second transaction corresponds to the flagged first transaction; and transmitting a signal to a second video device to capture the second transaction, the second video device corresponding to a second location and the first and second video devices coordinated to provide alternative views of the second transaction. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the subsequent video analysis and second camera as disclosed by Aviv to the system and method for detecting suspicious activity using video analysis as taught by Kundu for the predicted result of improved systems and methods for detecting suspicious activity using video analysis. No additional findings are seen to be necessary. 
Although Aviv discloses the use of multiple cameras to provide a three dimensional perspective coverage of a transaction (Aviv: column 11, lines 8-18), Kundu and Aviv fail to specifically teach that the cameras correspond to a first location and a second location (that is different than the first location). The Examiner provides Valentino to teach and disclose this claimed feature.
The claimed subject matter that is met by Valentino includes:
a first video device, the first video device corresponding to a first location (Valentino: ¶ 0034 “The transaction terminal 6 may be placed at a location 8.  At least one camera 10 monitors location 8 or another location of interest associated with the transaction terminal 6.  In certain embodiments, a plurality of cameras 10 are used.  Each camera 10 may focus on the same field of view, but from different angles.  Alternatively, one or more cameras 10 may focus on other fields of view, such as employee or customer areas, rather than the transaction terminal 6”); and 
a second video device, the second video device corresponding to a second location and the first and second video devices coordinated to provide alternative views of the second transaction (Valentino: ¶ 0034 “The transaction terminal 6 may be placed at a location 8.  At least one camera 10 monitors location 8 or another location of interest associated with the transaction terminal 6.  In certain embodiments, a plurality of cameras 10 are used.  Each camera 10 may focus on the same field of view, but from different angles.  Alternatively, one or more cameras 10 may focus on other fields of view, such as employee or customer areas, rather than the transaction terminal 6”). 
Kundu and Aviv teach systems and methods for detecting suspicious activity using video analysis. Valentino teaches a comparable system and method for detecting suspicious activity using video analysis that was improved in the same way as the claimed invention. Valentino offers the embodiment of the second video device corresponding to a second location and the first and second video devices coordinated to provide alternative views of the second transaction. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the cameras in a first and second location as disclosed by Valentino to the camera positions as taught by Kundu and Aviv for the predicted result of improved systems and methods for detecting suspicious activity using video analysis. No additional findings are seen to be necessary. 
As per claims 2, 9 and 16, the claimed subject matter that is met by Kundu, Aviv and Valentino includes:
wherein receiving video data associated with the first transaction information comprises receiving video data associated with a point of sale (Kundu: ¶ 0011). 
The motivation for combining the teachings of Kundu, Aviv and Valentino are discussed in the rejection of claims 1, 8 and 15, and are incorporated herein.
As per claims 3, 10 and 17, the claimed subject matter that is met by Kundu, Aviv and Valentino includes:
wherein performing video analysis comprises machine vision analysis (Kundu: ¶ 0014). 
The motivation for combining the teachings of Kundu, Aviv and Valentino are discussed in the rejection of claims 1, 8 and 15, and are incorporated herein.
As per claims 4, 11 and 18, the claimed subject matter that is met by Kundu, Aviv and Valentino includes:
wherein determining if the video analysis results in the first transaction is substantially within a predetermined range comprises performing analytics on the received video data associated with the first transaction (Kundu: ¶¶ 0014-0017 and 0062-0065). 
The motivation for combining the teachings of Kundu, Aviv and Valentino are discussed in the rejection of claims 1, 8 and 15, and are incorporated herein.
As per claims 5, 12 and 19, the claimed subject matter that is met by Kundu, Aviv and Valentino includes:
generating one or more selectable events based at least in part on the performed analytics; and correlating the one or more selectable events with the received video data associated with the first transaction from the first video device (Kundu: ¶¶ 0016-0018 and 0048-0050 and Valentino: ¶ 0037). 
The motivation for combining the teachings of Kundu, Aviv and Valentino are discussed in the rejection of claims 1, 8 and 15, and are incorporated herein.
As per claims 6, 13 and 20, the claimed subject matter that is met by Kundu, Aviv and Valentino includes:
wherein transmitting the signal to the second video device to capture the second transaction comprises transmitting a signal to a second video device within a predetermined proximity to the first video device (Aviv: column 3, lines 40-54, column 7, line 55 through column 8, line 18 and column 11, lines 8-18 and Valentino: ¶ 0034). 
The motivation for combining the teachings of Kundu, Aviv and Valentino are discussed in the rejection of claims 1, 8 and 15, and are incorporated herein.
As per claims 7, 14 and 21, the claimed subject matter that is met by Kundu, Aviv and Valentino includes:
generating one or more selectable events based at least in part on the transactions and video data from the first and second video devices; and correlating the one or more selectable events with the received video data associated with the first transaction from the first video device and the subsequent transaction from the second video device (Kundu: ¶¶ 0016-0018 and 0048-0050 and Valentino: ¶ 0037).
The motivation for combining the teachings of Kundu, Aviv and Valentino are discussed in the rejection of claims 1, 8 and 15, and are incorporated herein.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
United States Patent Application Publication No. 2012/0127315 A1 to Heier et al. (“Heier”) teaches and discloses “Software, systems, and methods for recording a scene encompassing a transaction, such as a point-of-sale transaction, are presented.  In one 
implementation of a method, the scene is recorded to a data storage system using a first video camera capable of capturing protected data associated with the transaction.  While recording the scene using the first camera, and in response to receiving a first trigger, the recording of the scene is continued using a second video camera not capable of capturing the protected data.  While then recording the scene using the second camera, and in response to receiving a second trigger, the recording of the scene is continued using the first video camera.  The first and second timing triggers are initiated based on at least one event associated with the transaction” (Heier: Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948.  The examiner can normally be reached on Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000



/A. Hunter Wilder/Primary Examiner, Art Unit 3627